            Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 1 of 8 Page ID #:17

                                                                                                                      F~~_.~~
                                                                                 `t:..r~t~~~n                .~
                   HANNA RHEE of
                                                                                                               ~-:SS~ .~~ `~
                                                                                                                   fM 4` I S
             1     BLACK PATIENTS MATTER                  (FuIlName)         ~p~g y0Y 20     PM ~;
                                                                                                      20O1~ DEC -G
            2      1887 WHITNEY MESA DR,#1919                                                      ~ i~ p; ~ i, ~ L~ k `~ jn ~ C T G U ii
                                                          (Addressl,inel) ~,LE:kK U.S.
                                                                                       ~i'„;iCT ~OURGEh'►~~L      ~15T. OF C~ IF.
                                                                             CENIRt.I UIST. OF CALIF.           RiVERSIIIf
            3      HENDERSON, NV 89014                     (Address [.ine 2)        RIVE SIDE

            4      910 707 3660                           (Phone Number) 'P Y                           °t
                        K.                 A          MAIL.COM
            5 Plaintiff in Pro Per
            6
            7
            8                                   UNITED STATES DISTRICT COURT                                                       s'          ~        A'~'~~,
            9                                  CENTRAL DISTRICT OF CALIFORNIA                                                      R                    x~"
                                                                                                                              a1                               4~
           10       HANNA RHEE of
           11       BLACK PATIENTS MATTER
                                                                         1
                                                                             ~~  U
                                                                                 e N~: 9
                                                                                         r



                                                                                                  (To be supplied by the Clerk)
                                                                                                                                        3 _~       _.


           12                         Plaintiff,                         1

           13           vs.                                              ~ Civil Rights Complaint Pursuant to
                    DEV APPANNAGARI GNANADEV                             ~ 42 U.S.C. § 1983 (non-prisoners)
   ~
   ~ 14
 ~~
     15                                                                  ~ Jury Trial Demanded: C~Yes                              ❑ No

C~ 7/~ 16
           17
           18                         Defendant(s).
           19
           20                                      (All paragraphs andpages must be numbered.)

           21                                              I.JURISDICTION
           22    1. This court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
           23 Federal question jurisdiction arises pursuant to 42 U.S.C. § 1983.
 ~..ouen
           24
           25                                                    II. VENUE
           26 2.        Venue is proper pursuant to 28 U.S.C. § 1391 because the Defendant
           27     resides and works in San Bernadino Countv.
           28

                                                                         1
                 Pro Se Clinic Form                               Page Number

                                                                                                                                                        '~~I
Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 2 of 8 Page ID #:18




 1                                                  III. PARTIES
 2                                HANNA RHEE of BLACK PATIENTS MATTER
      3.        Plaintiff                                                                                  resides at:
 3                                                      (yourfull name
       (Physical Address: 2204 CORRI NE ST, TAMPA ~L 33605)
 4
      (Mailing Address: 1887 Whitney Mesa Dr, #1919, Henderson NV 89014)
 5
                                                      (your address)
 6          (You should specifrcally idenl~ each Defendant you indend!o sue in a separate, numbered paragraph.)
 7
                                       DEV APPANNAGARI GNANADEV
 8    4.        Defendant                                                                                  works at
                                                (full name ofDefendant)
 9                                MEDICAL BOARD OF CALIFORNIA(MBOC)
10                                              (Defendant's place ojwork)

11                                                     BOARD MEMBER OF MBOC
      Defendant's title or position is
12                                                       (Defendant's title or position of place ofwork)

13    This Defendant is sued in his/her(check one or both):

14              ~ individual capacity                                        ~ official capacity
15    This Defendant was acting under color of law because: Defendant violated
16    Plaintiffs 1st amendment right to free speech by using his position as a MBOC board
17    member at a public meeting to intimidate argue order harass Plaintiff not to state nor
18 suggest Defendant does not know the difference between race and ethnicity publicly.
19 ~     Defendant                                                           works at
                                               (full name ojDejendan~)
2~
21                                              (Defendant's place ofworA)

22
     Defendant's titl~r position is
23                                                       (Defendant's title or     on atplace ojwork)

24   This Defendant is sued                     (check on                 oth):
25             D individual capaci                                           ❑ official capacity
26
     This Defendant was                  under cow of law because:
27
28


                                                           2
     Pro Se Clinic Form                               Page Number
 Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 3 of 8 Page ID #:19




  1                                      IV.STATEMENT OF FACTS
 2    (Explain what happened in your own words. You do not have to cite legal authority rn this section. Be specifrc
             names, dates, and places. Fxplarn what each Defendant did. Remember to number every paragraph.)
 3
         1          On November 8, 2019 Plaintiff was attending the quarterly Medical Board of CA
 4     ~nserr ¶ #
      (MBOC) meeting held at the Westin Hotel in downtown San Diego as a public advocate
 5
 6 for Black Patients Matter, a grassroots organization network addressing the chronic
 7      health disparity amongst underrepresented minority patient populations. Plaintiff
 8      has been attending the MBOC quarterly meetings regularly throughout the state of CA
 9      and always attended with other public health advocates along with her security team a;
10     Plaintiff has unfortunately been subjected to harassment in the past. But on this
11     particular day June 8, 2019, Plaintiff for the first time decided not to bring her security
12     team as she mistakenly assumed since she has been attending these meetings
       'nse.r ¶ #
13     regularly for a couple of years without incident, and there are now armed police officers
14     in attendance anyway, using her private security team would be unnecessary.
15     2.           During the second day of the public meeting June 8, 2019 a speaker (Deputy
16     Director of Center for Family Health, CA Dept of Public Health) presented and
17     discussed the ongoing healthcare disparity related to high cortisol levels of
18     African-American mothers who had just delivered their newborns. Defendant com-
19     mented from his Board seat at the front of the meeting table "I am surprised to see
20     he graph shows the cortisol levels of Hispanic mothers is so close to the white mothers,
       user! ¶ #
21     gut the black mothers is still so high" which the speaker attributed to social determinants
22    ~f health from chronic racism as a major contributing factor. Thereafter the Chair
23
      opened the floor for public comments related to the topic whereupon the Plaintiff
24
      stated "In regards to the comment made by a Board member about Hispanic mothers,
25
      although we of course love and support our Hispanic com m unities, Hispanics are not
26
      considered to be a race and are generally categorized as white unless they are not;
27
      'ace is usually defined differently from ethnicity in epidemiologic studies, so
28
      herefore it shouldn't be surprising to anyone that the Hispanic mothers' curve


      'ro Se Clinic Fam                                 Page Number
Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 4 of 8 Page ID #:20




 1    approximate white mothers." At no time did Plaintiff identify the Board member by name
      Irrser! ¶ #
 2    as per meeting rules and as evidenced by the recorded video to be posted on the
 3     MBOC website.
 4    3.            After the meeting adjourned, Defendant walked toward the back of the meeting
 5    room across to the other end of the facility where Plaintiff was sitting alone in the
 6    audience (by this time all other public advocates had left early for the day) and angrily
 7    accosted Plaintiff about her public comments repeatedly stating "Don't tell me I don't
 8    know about diversity! Do not say this in public or there will be problems! You need to
 9    go home and think about what I am telling you!" Plaintiff became fearful as it is
10    somewhat unprecedented for a sitting Board member to approach and verbally
      ~nse.~ ¶ a
11   reprimand a member of the public for commenting per MBOC rules at astate-sanctioned
12    public meeting. Shortly thereafter Board attorney Kerrie Webb approached the
13    confrontation and Plaintiff quickly shook her hand grateful for her presence. Plaintiff
14    briefly again attempted to explain herself to Defendant which caused his anger to
15    escalate even more whereupon Plaintiff became fearful, shook Defendant's hand,
16    and fled from the room.
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4

     Pro Se Clinic Form                           Page Number
 Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 5 of 8 Page ID #:21




  1                                                      V. CLAIMS
  2                                                        Claim #1
  3      ~         Plaintiff realleges and incorporates by reference all ofthe paragraphs above.
       /nsert ¶ #
 4
         2       Plaintiff has a claim under 42 U.S.C. §1983 for violation ofthe following
  5
       l,~err ~ a federal constitutional or statutory civil right:
 6
 7                         First Amendment right to free speech
 8
 9
10
        3          The above civil right was violated by the following Defendants:
11    Inner! ¶ #

12
13                                 DEV APPANNAGARI GNANADEV

14
15    (You may listfacts supporting your claim. Be specifrc about hoiv each Defendant vio/ated this particular civil right.

16 ~ 4.             Defendant violated Plaintiffs First Amendment right to free speech
      /nser~ ¶ #
17             by accosting arguing ordering harassing bullying Plaintiff not to make comments
18       which Defendant does not approve of during the public comments section of a public
19      state-sanctioned meeting. Defendant took advantage of the Plaintiff being
20     alone for the first time without her security team nor other advocate friends present
21    to violate her First Amendment rights by repeatedly stating "Don't tell me I don't know
22    about diversity! Do not say this in public or there will be problems! You need to go
23    home and think about what I am telling you!"
24  5. . As a result ofthe Defendant's violation ofthe above civil right, Plaintiff
25 Inner! ¶ # was harmed in the following way:
               Due to Defendants actions, Plaintiff suffers with mental anguish,
26
               fear, and humiliation.
27
28



      Pro Se Clinic Form                                 Page Number
 Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 6 of 8 Page ID #:22




 1                                     VI. REQUEST FOR RELIEF
 2
 3     WHEREFORE,the Plaintiff requests:
 4      ~•           Plaintiff is seeking $10,000 in damages whereupon 100% of the proceeds
      Insert ¶ #
 5                   will be donated to Black Patients Matter so as to continue advocating and
 6
                    supporting African-American health issues.
 7
 8
 9
10    rnse.~

11
12
13
14
15
      Irtserl•q N
16
17
18
19
20
21   Insert.¶ #

22
23
24
25
26                                           Dated: 11 16 2019
27                                          Sign:
28                                   Print Name: HANNA RHEE of BLACK PATIENTS MATTER

                                                     6
     Pro Se Clinic Forth                         Page Number
 Case 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 7 of 8 Page ID #:23




  1                                  DEMAND FOR JURY TRIAL
 2
 3               Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 4
 5                                          Dated:      11 16 2019

 6                                          Sign:           ~''
 7                                   Print Name: HANN RHEE of BLACK PATIENTS MATTER
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
      Pro Se Clinic Form                        Page Number
 ~-lan<~aCase 5:19-cv-02223-RGK-SHK Document 2 Filed 12/06/19 Page 8 of 8 Page ID #:24
           !z~¢~
              ~~a~ P~>~                                                                                                                                  //.. L   ~p
                                                                                                                                                                     C PI11 D
                                                                                                                                                              UAM~N~
                /-fires D,~   ~l Vi9                                                                             __
  Y87 G,~~PRI                              '_                                                                              ,
              n/d ~ 9oiY                                                      ,nij~,l~nillii~i~nll~l~l                     ~         ~
'7ecd~.c1...,                          -        u II~P~~~ul~dil~i,iiil~lfl~                                                          ~a~.
                                                                                           —'—             ,.
                                                                                                                           }                              $1 7~
                                                                                                                                                        RII00eK70H10~Y!

                                                                      '            ~



                                                                                                                                 ~                         ?Q~AOE PAID          '




                                                                                                                                      ~+    ,~,          $3.50
         ~                                      701E 0360 0002 3065 9426                                                                                naoeK~s~~io-n


                               fi c

                           ~~~,
                                 .~
                                                                                                            ~,


                                      \1                   ~i✓Gssio~ ~                                ~~2 S01
                                                                                                     a -.
                                                                                                            ciEvac u~~sawrca,ar
                                                                                                                                                  +Y;
                                                                                                       •              IIbV 20 2019
                                                                                                 1
                                                                                                      r~HraM:oisrnrczoFw
                                                                                                      EA9hliµ pM510ft    f. .~:riu
                                                                                                                      6YU£NIif1,
